98 F.3d 1345
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Patricia HEWLETT;  James Hewlett, Plaintiffs-Appellants,v.COLDWELL BANKER;  Judy Wertheimer;  Valley of California,Inc.;  Sears Savings Bank, Defendants-Appellees.
No. 95-17391.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 8, 1996.*Decided Oct. 11, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Patricia and James Hewlett appeal pro se the district court's judgment, following a court trial, in favor of Sears Savings Bank, FSB;  Coldwell Banker;  and Coldwell Banker agent Judy Wertheimer;  in the Hewletts' action alleging that the defendants wrongfully refused to sell the Hewletts a residential building located in San Francisco.  The building was owned by Sears and was listed through Coldwell Banker and Wertheimer.  The Hewletts alleged that the defendants' actions violated the Fair Housing Act, 42 U.S.C. §§ 3601 et seq., in that the rejection of the Hewletts' offer to purchase the property was based on Mrs. Hewlett's national origin (she is of Latin descent and was originally from Nicaragua).  The Hewletts also brought state law claims of negligence, fraud, intentional interference with contract, and breach of fiduciary duty.


3
Having reviewed the record, we conclude that the district court's legal conclusions are correct and that its factual findings are not clearly erroneous.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, the Hewletts' request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3